DETAILED ACTION
This office action is in response to the communication received on 10/27/2022 concerning application no. 17/196,564 filed on 03/09/2021.
Claims 1-13 are pending (Claims 9-13 have been withdrawn).	

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Election/Restrictions
Applicant’s election without traverse of Group I (Claims 1-8) in the reply filed on 10/27/2022 is acknowledged.
Claims 9-13 are withdrawn from consideration.

Information Disclosure Statement
The information disclosure statement filed 03/09/2021 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered.

Claim Objections
Claims 3-5 and 8 are objected to because of the following informalities: 
Claim 3, in its entirety, is missing proper grammar and consists of run-on language. Due to this, the claim is difficult to understand. Applicant is encouraged to use proper grammar and punctuation to set forth the proper scope of the claim.
Claim 4, in its entirety, is missing proper grammar and consists of run-on language. Due to this, the claim is difficult to understand. Applicant is encouraged to use proper grammar and punctuation to set forth the proper scope of the claim.
Claim 4, lines 2, recites “background phase                                 
                                    
                                        
                                            φ
                                        
                                        
                                            0
                                        
                                    
                                    
                                        
                                            t
                                        
                                    
                                
                            ”. This should be amended to “background phase signal                                 
                                    
                                        
                                            φ
                                        
                                        
                                            0
                                        
                                    
                                    
                                        
                                            t
                                        
                                    
                                
                            ” to be consistent with the rest of the claim 4 and the claim set as a whole.
Claim 5, lines 3, recite “PE data”. This claim element should be amended to “FE data”. This amendment will resolve the typographical error.
Claim 8, lines 19, recites “the flow”. This should be amended to “the physiological flow” to be consistent with the element in lines 11-12.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 is indefinite for the following reasons:
Line 10 recites the limitation "the Fourier spectrum of velocity waveforms".  There is insufficient antecedent basis for this limitation in the claim.
Line 12, recite “an image”. This claim element is indefinite. It would be unclear to one with ordinary skill in the art if the “image” is the same as the “image” established in line 2 or is a separate and distinct feature. 
For purposes of examination, the Office is considering the images to be the same.

Claim 4 is indefinite for the following reasons:
Line 5, recite “second direction                     
                        
                            
                                φ
                            
                            
                                v
                                ,
                                2
                            
                        
                        
                            
                                t
                            
                        
                    
                ”. This claim element is indefinite. It would be unclear to one with ordinary skill in the art if the claim element is regarding directional information as claim 4 establishes or as a phase signal along a direction as claim 3 (which claim 4 depends upon) establishes. 
For purposes of examination, the Office is considering it to be a phase signal along a direction as it is in claim 3.
Line 5, recites “second direction                     
                        
                            
                                φ
                            
                            
                                v
                                ,
                                2
                            
                        
                        
                            
                                t
                            
                        
                    
                ”. This claim element is indefinite. It would be unclear to one with ordinary skill in the art if the “second direction                     
                        
                            
                                φ
                            
                            
                                v
                                ,
                                2
                            
                        
                        
                            
                                t
                            
                        
                    
                ” is the same as the “second direction (FE2 data)” established in claim 3 or is a separate and distinct feature.
For purposes of examination, the Office is considering them to be the same.
Line 5, recite “third direction                     
                        
                            
                                φ
                            
                            
                                v
                                ,
                                3
                            
                        
                        
                            
                                t
                            
                        
                    
                ”.This claim element is indefinite. It would be unclear to one with ordinary skill in the art if the claim element is regarding directional information as claim 4 establishes or as a phase signal along a direction as claim 3 (which claim 4 depends upon) establishes. 
For purposes of examination, the Office is considering it to be a phase signal along a direction as it is in claim 3.
Line 5, recites “third direction                     
                        
                            
                                φ
                            
                            
                                v
                                ,
                                3
                            
                        
                        
                            
                                t
                            
                        
                    
                ”. This claim element is indefinite. It would be unclear to one with ordinary skill in the art if the “third direction                     
                        
                            
                                φ
                            
                            
                                v
                                ,
                                3
                            
                        
                        
                            
                                t
                            
                        
                    
                ” is the same as the “third direction (FE3 data)” established in claim 3 or is a separate and distinct feature.
For purposes of examination, the Office is considering them to be the same.

Claim 7 is indefinite for the following reasons:
Line 1, recite “the Fermi filter”. There is insufficient antecedent basis for this limitation in the claim.
Line 1, recite “Fermi filter”. This claim element is indefinite. It would be unclear to one with ordinary skill in the art if the “Fermi filter” is the same as the “temporal filter” established in claim 1 or is a separate and distinct feature. Furthermore, it is unclear if the temporal filter is part of the Fermi filter as claim 7 establishes “the Fermi filter includes a plurality of filters”.
For purposes of examination, the Office is considering them to be different.

Claims that are not discussed above but are cited to be rejected under 35 U.S.C. 112(b) are also rejected because they inherit the indefiniteness of the claims they respectively depend upon. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-2 and 5-8 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Note: Incorporation of claims 3-4 into the independent claim would resolve the rejection under 35 U.S.C. 101. Amended claims will require consideration.

Claim 1 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1: Statutory Category: Yes - The claims recite a method for acquiring flow encoded data from a subject using a magnetic resonance imaging (MRI) system to reconstruct an image of the subject illustrating flow within the subject and therefore, is a method.
Step 2A, Prong 1, Judicial Exception: Yes - The claim recites the limitation “(ii) separating the FE data into directional FE datasets using a temporal filter that separates the FE data based on temporal modulation of FE directions caused by the alternating encoding polarities extending over the at least two cycles of the flow within the subject that shift the Fourier spectrum of velocity waveforms corresponding to the FE data; and (iii) using the directional FE datasets, generating an image of the subject showing flow within the subject caused by the at least two cycles of flow within the subject”. 
This limitation, as drafted, is a process step that, under its broadest reasonable interpretation, covers the performance of the limitation in the mind as it is regarding a concept relating to separating directional data sets with a temporal filter based on directions caused by polarities over cycles of flow that shift the Fourier spectra and using the separated datasets to generate and image. That is, nothing in the claim element precludes the step from practically being performed in the mind and/or being performed with the aid of a pen and paper. Accordingly, the claim recites a mental process-type abstract idea.
Step 2A, Prong 2, Integrated into Practical Application: No - The claim recites the following additional elements: “(i) using the MRI system, acquiring flow encoded (FE) data with alternating encoding polarities and along at least two of three orthogonal directions through the subject over at least two cycles of the flow within the subject”. Using an MRI system to obtain directional information over two cycles of time is data gathering which is a form of a pre-solution insignificant activity. 
These additional elements, taken individually or in combination, merely amount to insignificant pre/post-solution activities and do not integrate the judicial exception into a practical application. This claim is therefore directed to an abstract idea.
Step 2B, Inventive Concept: No - Similarly to Step 2A Prong 2, the additional claim elements merely recite insignificant extra-solution activities, which do not amount to significantly more than the judicial exception. For these reasons, there is no inventive concept in the claim. In light of the above, claim 1 is ineligible.

Claim 2 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1 and Step 2A, Prong 1, Judicial Exception are discussed above in the claim 1 rejection.
Claim 2 recites the following elements: “wherein the flow includes vascular flow and the at least two cycles include cardiac cycles”. This claim element is a mere data gathering step which amounts to a pre-solution insignificant activity. This pre-solution insignificant activity does not integrate the judicial exception into a practical application nor does it contain an inventive step. In light of above, claim 2 is ineligible.

Claim 5 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1: Statutory Category: Yes - The claims recite a method and therefore, is a method.
Step 2A, Prong 1, Judicial Exception: Yes - The claim recites the limitation “(ii) includes retrospectively determining temporal filter bandwidth for each direction for a given voxel using composite spectra of the FE data for the given voxel”. 
This limitation, as drafted, is a process step that, under its broadest reasonable interpretation, covers the performance of the limitation in the mind as it is regarding a concept relating to determining the bandwidth of the filter based on the composite spectra of the FE data. That is, nothing in the claim element precludes the step from practically being performed in the mind and/or being performed with the aid of a pen and paper. Accordingly, the claim recites a mental process-type abstract idea.
Step 2A, Prong 2, Integrated into Practical Application: No - The claim does not contain additional elements. Therefore, the claim does not integrate the judicial exception into a practical application. 
These additional elements, taken individually or in combination, merely amount to insignificant pre/post-solution activities and do not integrate the judicial exception into a practical application. This claim is therefore directed to an abstract idea.
Step 2B, Inventive Concept: No - Similarly to Step 2A Prong 2, the additional claim elements merely recite insignificant extra-solution activities, which do not amount to significantly more than the judicial exception. For these reasons, there is no inventive concept in the claim. In light of the above, claim 5 is ineligible.

Claim 6 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1 and Step 2A, Prong 1, Judicial Exception are discussed above in the claim 1 rejection.
Claim 6 recites the following elements: “wherein the accelerated imaging technique includes at least one of a parallel imaging, non-Cartesian sampling trajectories, sequence gradient optimization techniques, or a compressed sensing technique”. This claim element is a mere data gathering step which amounts to a pre-solution insignificant activity. This pre-solution insignificant activity pre-solution insignificant activity does not integrate the judicial exception into a practical application nor does it contain an inventive step. In light of above, claim 6 is ineligible.

Claim 7 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1 and Step 2A, Prong 1, Judicial Exception are discussed above in the claim 1 rejection.
Claim 7 recites the following elements: “wherein the Fermi filter includes a plurality of filters with different pass bandwidths or shapes for different voxels”. This claim element is a mere data gathering step which amounts to a pre-solution insignificant activity. This pre-solution insignificant activity does not integrate the judicial exception into a practical application nor does it contain an inventive step. In light of above, claim 7 is ineligible.

Claim 8 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1: Statutory Category: Yes - The claims recite a magnetic resonance imaging (MRI) system and therefore, is an apparatus.
Step 2A, Prong 1, Judicial Exception: Yes - The claim recites the limitation “separate the FE data into directional FE datasets using a temporal filter that separates the FE data based on temporal modulation of the FE directions caused by the alternating encoding polarities extending over the at least two cycles of the flow within the subject that shift the Fourier spectrum of velocity waveforms corresponding to the FE data; and using the directional FE datasets, generate an image of the subject showing flow within the subject caused by the at least two cycles of flow within the subject”. 
This limitation, as drafted, is a process step that, under its broadest reasonable interpretation, covers the performance of the limitation in the mind as it is regarding a concept relating to separating directional data sets with a temporal filter based on directions caused by polarities over cycles of flow that shift the Fourier spectra and using the separated datasets to generate and image. That is, nothing in the claim element precludes the step from practically being performed in the mind and/or being performed with the aid of a pen and paper. Accordingly, the claim recites a mental process-type abstract idea.
Step 2A, Prong 2, Integrated into Practical Application: No - The claim recites the following additional elements: “a magnet system configured to generate a polarizing magnetic field about at least a portion of a subject arranged in the MRI system; a plurality of gradient coils configured to apply a gradient field to the polarizing magnetic field; a radio frequency (RF) system configured to apply an excitation field to the subject and acquire MR image data therefrom; a computer system programmed to: control the plurality of gradient coils and RF system to acquire flow encoded (FE) data with alternating encoding polarities and along two of three orthogonal directions through the subject over at least two cycles of physiological flow within the subject”. Using an MRI system to obtain directional information over two cycles of time is data gathering which is a form of a pre-solution insignificant activity. 
The use of an MRI system with a magnet, gradient coils, RF system, and a computer does not integrate the judicial exception into a practical application as it is merely used to perform the judicial exception. 
These additional elements, taken individually or in combination, merely amount to insignificant pre/post-solution activities and do not integrate the judicial exception into a practical application. This claim is therefore directed to an abstract idea.
Step 2B, Inventive Concept: No - Similarly to Step 2A Prong 2, the additional claim elements merely recite insignificant extra-solution activities, which do not amount to significantly more than the judicial exception. For these reasons, there is no inventive concept in the claim. In light of the above, claim 8 is ineligible.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 6, and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Markl et al. ("4D Flow MRI", 2012, Journal of Magnetic Resonance Imaging 36:1015–1036) in view of Liu et al. ("Generation and Visualization of Four-Dimensional MR Angiography Data Using an Undersampled 3-D Projection Trajectory", February 2006, IEEE Transactions on Medical Imaging, Vol. 25, No. 2, pages 148-157).

Regarding claim 1, Markl teaches a method for acquiring flow encoded data from a subject using a magnetic resonance imaging (MRI) system to reconstruct an image of the subject illustrating flow within the subject, the method includes steps comprising: 
(i) using the MRI system, acquiring flow encoded (FE) data with alternating encoding polarities and along at least two of three orthogonal directions through the subject over at least two cycles of the flow within the subject (Paragraph 3 of page 1018 teaches that raw data is collected for 4D flow and each data set has three velocity encoded acquisitions in the xyz directions over a period of time. Fig. 2 shows that this is MRI data and is associated to the cardiac cycles and the navigator pulse. The signals obtained from the xyz directions is shown to have alternating coding that is bipolar); 
(iii) using the directional FE datasets, generating an image of the subject showing flow within the subject caused by the at least two cycles of flow within the subject (Fig. 2 shows the images are generated based on the bipolar encoding of the xyz directions and over the course of two PQRST cycles of the ECG. Paragraph 3 of page 1018 teaches that the image reconstruction is done to yield a 3D cine image and three time series representing the blood flow velocities in xyz directions).
	However, Markl is silent regarding a method, comprising
(ii) separating the FE data into directional FE datasets using a temporal filter that separates the FE data based on temporal modulation of FE directions caused by the alternating encoding polarities extending over the at least two cycles of the flow within the subject that shift the Fourier spectrum of velocity waveforms corresponding to the FE data. 
	In an analogous imaging field of endeavor, regarding MRI imaging with flow and directional studying, Liu teaches a method, comprising
(ii) separating the FE data into directional FE datasets using a temporal filter that separates the FE data based on temporal modulation of FE directions caused by the alternating encoding polarities extending over the at least two cycles of the flow within the subject that shift the Fourier spectrum of velocity waveforms corresponding to the FE data (Paragraphs 1-2 of page 149 teaches that the acquired data is time filtered and on the k-space acquisition. Fig. 1 shows that the data is both directional in all three directions and acquired over a time and are bipolar encoded. Fig. 10 shows that the data indicates flow information in the coronal and sagittal forms. Paragraph 7 of page 149 teaches that the image reconstruction is done by performing a inverse Fast Fourier Transform and removing intensity modulation caused by interpolation. Paragraph 4 of page 151 teaches that the patient is imaged for 30 seconds at least and the repetition time is 4.4 ms. The duration of a PQRST wave for a normal interval is 0.55-0.75 seconds1. The imaged duration encompasses the two cycles of flow). 
	It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Markl with Liu’s teaching of temporal filtering and the study of Fourier spectra. The duration of image collection by Liu is long enough to encompass the ECG triggering taught by Markl. Furthermore, the image collection and generation can be performed by Markl and the temporal filter can be utilized according to Liu’s teachings. Such a modification would be obvious to one with ordinary skill in the art as Markl is also aware that temporal filtering can be used to save scan times (Paragraph 6 of page 1019 of Markl). This modified method would allow the user to time filter to selectively emphasize lower, oversampled spatial frequencies from a desired time interval (Paragraph 1 of page 149 of Liu). Furthermore, the modification of temporal filtering improves SNR and removes disturbing low frequency background variations between frames that undermined confidence in making a diagnosis (Paragraph 3 of page 159 of Liu).

Regarding claim 2, modified Markl teaches the method in claim 1, as discussed above.
	Markl further teaches a method, wherein the flow includes vascular flow and the at least two cycles include cardiac cycles (Fig. 2 shows that this is MRI data and is associated to the cardiac cycles and the navigator pulse. The signals obtained from the xyz directions is shown to have alternating coding that is bipolar. Paragraph 7 teaches that both ECG and pulse readings of blood flow can be used for standard MRI gating).

Regarding claim 6, modified Markl teaches the method in claim 1, as discussed above.
	Markl further teaches a method, wherein the accelerated imaging technique includes at least one of a parallel imaging (Fig. 2 teaches that parallel imaging can be performed for the MRI and 3D flow encoding).  

Regarding claim 8, Markl teaches a magnetic resonance imaging (MRI) system, comprising: 
a magnet system configured to generate a polarizing magnetic field about at least a portion of a subject arranged in the MRI system (Paragraph 2 of page 1018 teaches that the image collection is with MRI. Fig. 2 shows RF pulses and MRI imaging. A magnet is inherently present in a magnetic resonance imaging machine2 3); 
a plurality of gradient coils configured to apply a gradient field to the polarizing magnetic field (Paragraph 2 of page 1018 teaches that the image collection is with MRI. Paragraph 6 of page 1016 teaches that the magnetic field gradient is applied. Also, gradient coils are inherently in MRI machines4 5); 
a radio frequency (RF) system configured to apply an excitation field to the subject and acquire MR image data therefrom (Paragraph 2 of page 1018 teaches that the image collection is with MRI. Fig. 2 shows RF pulses and MRI imaging. Also, RF coils are inherently in MRI machines6 7); 
a computer system (Paragraph 6 of teaches computers are used in MRI imaging. Also, the use of computers is inherent in MRI systems as a computer is required to process the image data) programmed to: 
control the plurality of gradient coils and RF system to acquire flow encoded (FE) data with alternating encoding polarities and along two of three orthogonal directions through the subject over at least two cycles of physiological flow within the subject (Paragraph 3 of page 1018 teaches that raw data is collected for 4D flow and each data set has three velocity encoded acquisitions in the xyz directions over a period of time. Fig. 2 shows that this is MRI data and is associated to the cardiac cycles and the navigator pulse. The signals obtained from the xyz directions is shown to have alternating coding that is bipolar. Paragraph 2 of page 1018 teaches that measurements are based on RF echo sequences. Fig. 2 shows the RF sequences); 
using the directional FE datasets, generate an image of the subject showing flow within the subject caused by the at least two cycles of flow within the subject (Fig. 2 shows the images are generated based on the bipolar encoding of the xyz directions and over the course of two PQRST cycles of the ECG. Paragraph 3 of page 1018 teaches that the image reconstruction is done to yield a 3D cine image and three time series representing the blood flow velocities in xyz directions).
However, Markl is silent regarding a magnetic resonance imaging (MRI) system, comprising:
separate the FE data into directional FE datasets using a temporal filter that separates the FE data based on temporal modulation of the FE directions caused by the alternating encoding polarities extending over the at least two cycles of the flow within the subject that shift the Fourier spectrum of velocity waveforms corresponding to the FE data.
	In an analogous imaging field of endeavor, regarding MRI imaging with flow and directional studying, Liu teaches a magnetic resonance imaging (MRI) system, comprising
separate the FE data into directional FE datasets using a temporal filter that separates the FE data based on temporal modulation of the FE directions caused by the alternating encoding polarities extending over the at least two cycles of the flow within the subject that shift the Fourier spectrum of velocity waveforms corresponding to the FE data (Paragraphs 1-2 of page 149 teaches that the acquired data is time filtered and on the k-space acquisition. Fig. 1 shows that the data is both directional in all three directions and acquired over a time and are bipolar encoded. Fig. 10 shows that the data indicates flow information in the coronal and sagittal forms. Paragraph 7 of page 149 teaches that the image reconstruction is done by performing a inverse Fast Fourier Transform and removing intensity modulation caused by interpolation. Paragraph 4 of page 151 teaches that the patient is imaged for 30 seconds at least and the repetition time is 4.4 ms. The duration of a PQRST wave for a normal interval is 0.55-0.75 seconds8. The imaged duration encompasses the two cycles of flow). 
	It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Markl with Liu’s teaching of temporal filtering and the study of Fourier spectra. The duration of image collection by Liu is long enough to encompass the ECG triggering taught by Markl. Furthermore, the image collection and generation can be performed by Markl and the temporal filter can be utilized according to Liu’s teachings. Such a modification would be obvious to one with ordinary skill in the art as Markl is also aware that temporal filtering can be used to save scan times (Paragraph 6 of page 1019 of Markl). This modified apparatus would allow the user to time filter to selectively emphasize lower, oversampled spatial frequencies from a desired time interval (Paragraph 1 of page 149 of Liu). Furthermore, the modification of temporal filtering improves SNR and removes disturbing low frequency background variations between frames that undermined confidence in making a diagnosis (Paragraph 3 of page 159 of Liu).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Markl et al. ("4D Flow MRI", 2012, Journal of Magnetic Resonance Imaging 36:1015–1036) in view of Liu et al. ("Generation and Visualization of Four-Dimensional MR Angiography Data Using an Undersampled 3-D Projection Trajectory", February 2006, IEEE Transactions on Medical Imaging, Vol. 25, No. 2, pages 148-157) further in view of Wang et al. (US Patent No. 10,776,998).

Regarding claim 5, modified Markl teaches the method in claim 1, as discussed above.
	However, the combination of Markl and Liu is silent regarding a method, wherein step (ii) includes retrospectively determining temporal filter bandwidth for each direction for a given voxel using composite spectra of the PE data for the given voxel.
	In an analogous imaging field of endeavor, regarding MRI study and filtering of data associated with flow, Wang teaches a method, wherein step (ii) includes retrospectively determining temporal filter bandwidth for each direction for a given voxel using composite spectra of the PE data for the given voxel (Abstract teaches that the teach voxel’s frequency is determined. Col. 17, lines 12-39, teaches that the frequencies of each pixel is tracked and determined and the Fourier transform is performed on the images and the band-pass filter is applied to isolate the spectral peaks. Col. 13, lines 63-67, teaches that the flowing blood is taken into account and gating is performed to acquire data at the same cardiac time point).
	It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the combination of Markl and Liu with Wang’s teaching of performing filtering on each voxel based on spectral information. This modified method would allow the user to minimize motion artifacts from cardiac motion (Col. 13, lines 63-65 of Wang). Furthermore, the modification the voxel specific data processing and filtering ensures that each element of the image is properly filtered and has a greater removal of background data that may interfere with the image.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Markl et al. ("4D Flow MRI", 2012, Journal of Magnetic Resonance Imaging 36:1015–1036) in view of Liu et al. ("Generation and Visualization of Four-Dimensional MR Angiography Data Using an Undersampled 3-D Projection Trajectory", February 2006, IEEE Transactions on Medical Imaging, Vol. 25, No. 2, pages 148-157) further in view of Madore et al. ("Unaliasing by Fourier-Encoding the Overlaps Using the Temporal Dimension (UNFOLD), Applied to Cardiac Imaging and fMRI", 1999, Magnetic Resonance in Medicine 42:813–828).

Regarding claim 7, modified Markl teaches the method in claim 1, as discussed above.
	However, the combination of Markl and Liu is silent regarding a method, wherein the Fermi filter includes a plurality of filters with different pass bandwidths or shapes for different voxels.
	In an analogous imaging field of endeavor, regarding MRI filtering and image analysis, Madore teaches a method, wherein the Fermi filter includes a plurality of filters with different pass bandwidths or shapes for different voxels (Paragraph 2 of the Evaluation of UNFOLD’s Behavior section teaches that the components are separated with a Fermi filter and this is selectively used to separate peaks of spectra. The spectra is of the voxels that are of the region with the heart. Fig. 9a shows the aggregate data and Fig. 9c shows the application of the Fermi filter. The regions A and B are separated based on the bandwidth of the filter. Paragraph 2 of Application of UNFOLD section teaches that the aliased and non-aliased signals are separated and the de-aliased images are corrected with 76% of the temporal bandwidth by the filter).
	It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the combination of Markl and Liu with Madore’s teaching of filtering voxels. This modified method would allow the user to perform MRI imaging in a flexible manner that is able to reduce the amount of data needed for spatial and temporal resolution (Paragraph 2 of the Intro of Madore). Furthermore, the modification allows for the filtering and analysis of the voxel information and thereby improving specific parts of the acquired images.

Allowable Subject Matter
Claims 3 and 4 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Nezafat et al. (PGPUB No. US 2007/0057671): Teaches the application of encoding of acquired signals and the subtraction of signals with respect to a background signal. Also teaches the adding of phase signals.
Abe et al. (PGPUB No. US 2011/0064294): Teaches the determination of bipolar encoding of MRI signals and flow encoded imaging.
Polzin (PGPUB No. US 2008/0054900): Teaches the determination of phase difference images and imaging with respect to cardiac cycles.
Lin, ""Real-Time Flow Quantification Techniques in Cardiovascular MRI Applications", 2009, Ohio State University): Teaches flow encoded MRI imaging and the bipolar encoding of directional signals. Teaches time-based filtering.
Stankovic et al. ("4D flow imaging with MRI", 2014, Cardiovascular Diagnosis and Therapy, pages 173-192): Teaches ECG based MRI imaging with bipolar encoding of MRI signals and the determination of phase differences. Teaches the performance of 4D flow MRI imaging.
Untenberger et al. ("Spatiotemporal Phase Unwrapping for Real-Time Phase-Contrast Flow MRI", 2015, Magnetic Resonance in Medicine 74:964–970): Teaches phase unwrapping and the alteration of phase by subtraction or addition of phase values.
Kennis et al. ("Choosing the polarity of the phase-encoding direction in diffusion MRI: Does it matter for group analysis?", 12 April 2016, NeuroImage: Clinical, pages 539-547): Teaches phase-encoding direction in MRI imaging.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADIL PARTAP S VIRK whose telephone number is (571)272-8569. The examiner can normally be reached Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal Bui-Pho can be reached on 571-272-2714. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.S.V./Examiner, Art Unit 3793        


/PASCAL M BUI PHO/Supervisory Patent Examiner, Art Unit 3793                                                                                                                                                                                                                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 https://www.nottingham.ac.uk/nursing/practice/resources/cardiology/function/normal_duration.php
        2 “The magnet is the most important and biggest part of the MRI device.” (Link: https://snc2dmri.weebly.com/components--functions.html)
        3 “A magnetic resonance system (the actual machine) consists of the following components: 1) A large magnet to generate the magnetic field” (Link: https://my-ms.org/mri_basics.htm)
        4 “There are three different gradient coils that are inside the MRI machine and are located within the main magnet” (Link: https://snc2dmri.weebly.com/components--functions.html)
        5 “A magnetic resonance system (the actual machine) consists of the following components: … 5) Gradient coils to provide spatial localization of the signals” (Link: https://my-ms.org/mri_basics.htm)
        6 “The basic function of the RF coils is to transmit radio frequency waves into the patient’s body.” (Link: https://snc2dmri.weebly.com/components--functions.html)
        7 “A magnetic resonance system (the actual machine) consists of the following components: … 3) A radiofrequency (RF) coil to transmit a radio signal into the body part being imaged” (Link: https://my-ms.org/mri_basics.htm)
        
        8 https://www.nottingham.ac.uk/nursing/practice/resources/cardiology/function/normal_duration.php